DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-4, 6-8, 10-13, 15, 18, 20-21, 27-29, 32, 34, 39, 41-42, and 44-46, 52-53 are currently pending.  
Priority:  This application has PRO 62/479,001 (03/30/2017).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-4, 6-8, 10-13, 15, 17-18, and 20-21, in the reply filed on 9/3/19 is acknowledged.  
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 11, 15, 18, 52, 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earnshaw et al. (US20100167954). 
Regarding claim 1, Earnshaw teaches A method for preparing a sequencing library from a test sample comprising a plurality of double-strand DNA fragments, the method comprising the steps: (a) obtaining a test sample comprising a plurality of double-stranded DNA (dsDNA) fragments, wherein the dsDNA fragments each comprise a forward strand and a reverse strand; (b) contacting the test sample with a plurality of dsDNA adapters, wherein the dsDNA adapters comprise a single stranded 3' T base overhang (claim 1-3; [0063]-[0065]: “the adaptor polynucleotide … with a compatible ‘T’ overhang present on the 3′ terminus”; [0069]; [0080]; [0082]; [0109]) and one or more modified bases having a melting temperature that is higher than a melting temperature of a non-modified DNA bases wherein the one or more modified bases are selected from the group consisting of: locked nucleic acid (LNA) bases, bridged nucleic acid (BNA) bases, super T (5-hydroxybutvnl-2'- deoxyuridine), C-5 propynyl-U, 2'-Omethyl, or any combination thereof ([0077]-[0079]: chemically modified adaptor / primer with a “LNA”); (c) ligating the dsDNA adapters to the dsDNA fragments to create a plurality of dsDNA adapter-fragment constructs (claim 1-3); and (d) amplifying the dsDNA adapter-fragment constructs to generate a sequencing library (claim 1-3; [0094]-[0095]).
Regarding claim 4, Earnshaw teaches claim 1 and wherein a dsDNA fragment is modified prior to ligation of the double-stranded DNA adapters and wherein the modification comprises end-repairing, A-tailing, phosphorylation, or any combination thereof ([0062]: “It is therefore desirable to repair the fragment ends”).
Regarding claim 10, Earnshaw teaches claim 1 and wherein the dsDNA adapters are ligated to a first end and a second end of the dsDNA fragments (claims 1-3: “ligating an adaptor polynucleotide construct to both ends of the target polynucleotide”).
Regarding claim 11, Earnshaw teaches claim 1 and wherein the dsDNA adapter comprises a fork-shaped sequencing adapter formed by annealing a pair of partially complementary oligonucleotides to one another, wherein the fork-shaped sequencing adapter comprises a first double-stranded region, formed from hybridization between the complementary regions, and a second single-stranded region ([0116]; [0130]-[0133]).
Regarding claim 15, Earnshaw teaches claim 1 and wherein the dsDNA adapters are hairpin adapters or linear adapters ([0053]-[0054]).
Regarding claim 18, Earnshaw teaches claim 1 and wherein the ligase is a T4 DNA ligase or a T7 DNA ligase ([0134]: T4 ligase “Quick Ligase NEB #M2200L”).
Regarding claim 52, Earnshaw teaches claim 1 and wherein the 3' T base is a modified T base having a melting temperature that is higher than a melting temperature of a non-modified T base ([0130]: “Oligo A: SEQ ID NO: 3 5′ACACTCTTTCCCTACACGACGCTCTTCCGATCxT (x=phosphorothioate bond)”).
Regarding claim 53, Earnshaw teaches claim 1 and wherein the one or more modified bases are inserted into the dsDNA adapter immediately before the single stranded 3' T base overhang ([0130]: “Oligo A: SEQ ID NO: 3 5′ACACTCTTTCCCTACACGACGCTCTTCCGATCxT (x=phosphorothioate bond)”).
Response
Applicant argues that Earnshaw’s technique utilizes special primer sequences which incorporate modified bases with a higher Tm and not adapters with modified bases as in the instant claims.  Earnshaw teaches ligating adaptors comprising such modified bases ([0017]: “(b) ligating an adaptor polynucleotide construct to both ends of the target polynucleotide duplexes to form combined ligated adaptor-target-adaptor sequences; wherein said adaptor polynucleotide construct contains at least one overhanging base that is modified such that the nucleic acid strand is resistant to exonucleolysis;”; claim 32; [0079]: “such exonuclease resistant modifications may include phosphorodithioates, methyl phosphonates and 2′-O-methyl sugars, either separately or in combination. A number of other modifications are known to reduce the exonuclease degradation of single DNA strands, including phosphoramidites (P-NR2), phosphorofluoridates (P-F), boranophosphanes (P-BH3) or phosphoroselenoates (P-Se), and modifications to the sugar rings, such as 2′-O alkyl groups, 2′-fluoro groups, 2′-amino groups such as 2-amino propyl (PNAS, 1999, 96 (25) p 14240-45) or locked nucleic acids (LNA) where the 2′ and 4′ sugar positions are connected.”).  Thus the argument is not persuasive and the rejection maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-13, 15, 18, 20-21, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw et al. (US20100167954) in view of Behlke et al. (WO2014008447) and Makarov et al. (WO2015134552), amended to be further in view of Rahman et al. (Nucleosides, Nucleotides, and Nucleic Acids, 26:1625–1628, 2007).
Earnshaw teaches claims 1, 4, 10, 11, 15, 18, 52, 53 as detailed in the 35 USC 102 rejection supra.  Behlke teaches Tm enhancement by utilizing modified nucleobases such as locked nucleic acids (LNAs) in NGS library construction of adaptor sequence ([184], [193]-[199], Tables I-IV). Similarly, Makarov teaches NGS library preparation through improved adapter ligation methods that incorporate LNAs to increase binding stability ([0035], [0101]: “the 5' adapter comprises a base modification … of a locked nucleic acid (LNA)”; claim 46).  One of ordinary skill in the art would be motivated by the teaching of Earnshaw to improve efficiency of ligation through incorporation of modified nucleobases such as LNAs to enhance Tm as is successfully taught by Behlke and Makarov.  Furthermore, such techniques are well known in the art and one of ordinary skill in the art would have a reasonable expectation of success in the combination to arrive at the claimed invention.

Based on the combined teaching of the prior art, one of ordinary skill in the art would reasonably consider utilizing the known modified nucleobases to alter the Tm and thereby increase the efficiency of the ligation as taught by Fang and arrive at the claimed invention.
Response
Applicant argues that Earnshaw’s technique utilizes special primer sequences which incorporate modified bases with a higher Tm and not adapters with modified bases as in the instant claims.  Earnshaw teaches ligating adaptors comprising such modified bases ([0017]: “(b) ligating an adaptor polynucleotide construct to both ends of the target polynucleotide duplexes to form combined ligated adaptor-target-adaptor sequences; wherein said adaptor polynucleotide construct contains at least one overhanging base that is modified such that the nucleic acid strand is resistant to exonucleolysis;”; claim 32; [0079]: “such exonuclease resistant modifications may include phosphorodithioates, methyl phosphonates and 2′-O-methyl sugars, either separately or in combination. A number of other modifications are known to reduce the exonuclease degradation of single DNA strands, including phosphoramidites (P-NR2), 
Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639